 JOHN M. HORN LUMBER CO.593The John M.Horn Lumber Co.andOhio ValleyCarpenters District Council,Local Union No.415,UnitedBrotherhood of Carpenters andJoiners of America,AFL-CIO-CLC. Case 9-RC-1468624 June 1986DECISION AND CERTIFICATION OFREPRESENTATIVEBY CHAIRMAN DOTSON AND MEMBERSDENNIS AND BABSONThe National Labor RelationsBoard,by a three-member panel, has considered objections to anelection held 23 May 1985 and the hearing officer'sreport recommending disposition of them. Theelectionwas conducted pursuant to a StipulatedElection Agreement. The tally of ballots shows 19for and 17 against the Petitioner, with no chal-lenged ballots.The Board has reviewed the record in light ofthe exceptions and briefs, has adopted the hearingofficer's findings' and recommendations, 2 and findsthat a certification of representative should beissued.CERTIFICATION OFREPRESENTATIVEIT IS CERTIFIED that a majority of the valid bal-lotshave been cast for Ohio Valley CarpentersDistrictCouncil,Local Union No. 415, UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO-CLC and that it is the exclusive collec-tive-bargaining representative of the employees inthe following appropriate unit:All production and maintenance employees in-eluding truck drivers employed by the Em-ployer at its Hamilton, Ohio facility, but ex-cluding all office clerical employees, profes-sional employees, guards and supervisors asdefined in the Act.CHAIRMAN DOTSON,dissenting.Contrary to my colleagues, I find that the physi-cal assault and threats engaged in by the Petition-iThe Employer has excepted to some of the hearing officer's credibil-ity findingsThe Board's establishedpolicy is not to overrulea hearingofficer's credibility resolutions unless the clear preponderance of all therelevantevidence convincesus thatthey are incorrectStretch-Tex Co,118 NLRB 1359,1361 (1957)We find no basisfor reversingthe findings.2We agree with the hearing officer's recommendation that the Em-ployer's Objections 1, 2, and 3 be overruled.However, we find it unnec-essary to decide whether the Petitioner's in-plant organizing committeememberswereagents of the Petitioner at the time of the alleged conductsince,even if they were agents,their conduct was insufficient to warrantsetting aside the electionIn response to our dissenting colleague, we have attached the pertinentportions of the hearing officer's reporter's organizing committee members undermined thelaboratory conditions necessary for a free and fairelection. I agree with the majority that the circum-stances of this case make it unnecessary to decidewhether the Petitioner's organizing committeemembers were agents of the Petitioner when themisconduct occurred.Even under the Board'sthird-party standard for campaign activity, I findmerit in the Employer's Objections 1 and 2 andwould set aside the election on those grounds.The Employer's Objection 2 alleges that the Pe-titioner created an atmosphere of fear and intimida-tion by assaulting an employee who expressed op-position to the Union. The hearing officer foundthat, some 2 or 3 weeks before the election, em-ployeesMesselling,Gray, and Roach discussed thepros and cons of the Petitioner in the employees'restroom. Roach, a member of the Petitioner's in-plant committee, was wearing a "throw knife" dis-tinct from the tools commonly worn within theplant.At some point in the conversation, Gray an-nounced that he was not going to vote for the Peti-tioner. Roach then approached Gray, struck Gray'shat with sufficient force to knock it from his head,and told him that Gray had "better vote for the f-union." The hearing officer found that Roach ap-peared serious during this incident. Gray then re-plied that he was going to vote for the Petitioner.Gray subsequently informed his supervisor of theincident, and Messelling related it to two other unitemployees. The election was conducted by secretballot on 23 May 1985. In a unit of approximately36 eligible voters, 19 cast ballots for the Petitionerand 17 cast ballotsagainst.The hearing officer concluded that the Employ-er'sObjection 2 was without merit. According toher analysis, Roach's threat was not isolated, be-cause four, or perhaps five, unit employees learnedabout it.'Nevertheless, the hearing officer foundthe threat unobjectionable.Applying the criteriaenumerated inWestwood Horizons Hotel,270 NLRB802 (1984), she found no evidence that the threatwas rejuvenated at or near the time of the election,and was unable to determine whether Roach wascapable of carrying out the threat, or whetherother employees acted in fear of it. She also notedthat coarse language and physical horseplay werecommon in the Employer's workplace.In evaluating conduct not attributable to eitherparty to an election, the Board measures whetherthat conduct has created a general atmosphere offear and reprisal which renders a free election im-possible.Diamond State Poultry Co.,107 NLRB 31Itwas undisputedthatRoach's remarkscould havebeen overheardby anotherunit employee then in therestroom280 NLRB No. 69 594DECISIONSOF NATIONALLABOR RELATIONS BOARD(1953).We have recently emphasized investigationof the character and circumstances involving pree-lection threats,and articulated severalcriteria fordetermining their seriousness.WestwoodHorizonsHotel,supra.We havenever demanded,however,that theWestwoodcriteria be applied mechanicallyin every case. As the hearing officer herself indi-cated, these criteria are ill-suited to the instant cir-cumstances.In my view, the crucial factor in this case is theactualassault inflicted byRoach upon Gray.Gray's shifting expressions of support for the Peti-tioner demonstrates that he himself wasactuallyco-erced and intimidated. The record indicatesactualdissemination of this incident to several unit em-ployees.Both Board and courts have emphasized repeat-edly the intensified effect of threats and violence ina small unit,particularlywhere the election tallywas close.Wherea smallchange in votes wouldlead to a contrary election result, otherwise isolat-ed misconduct must be scrutinized with special at-tention.RJR Archer, Inc.,274 NLRB 335 (1985);YKK (U.S.A.) Inc.,269 NLRB 82 (1984);FlowersTransportation Co. v.NLRB,739 F.2d 214 (6th Cir.1984);NLRB v. Mr. Porto,590 F.2d 637 (6th Cir.1978). In this case, where a single shift in the votewould alter the result, a violent assault actually co-erced one employee and was actually disseminatedto several others. The assault manifestly created anatmosphere of fear and coercion which rendered afree election impossible. I would set aside this elec-tion based on the Employer's Objection 2.The Employer's Objection1allegesthat the Pe-titioner created an atmosphere of fear and intimida-tion by threatening employees with physical vio-lence if they did not support the Petitioner. Thehearing officer found that, approximately 3 weeksbefore the election, at a distance of 50 feet fromany other employees in the Employer's facility,employee Sutherland heard someone say, "There'sa m-f-, I'm gonnablow his brains out and I'mlooking straight at him."Sutherland turned andsaw employee Secrest standing 15 to 20 feet awayand looking at him. Sutherland said nothing; Se-crest looked at him for another half a minutebefore walking away. Secrest was another memberof the Petitioner's in-plant committee. Some 2 or 3days prior to this incident, Sutherland had madeantiunion statements in Secrest's presence.The hearing officer concluded that the Employ-er'sObjection 1 was without merit. According toher analysis,Secrest's statement constituted an "ob-vious" threat. However, no record evidence dem-onstrateda causalconnection between this threatand the organizing campaign.Secrest's statementwas never rejuvenated during the remaining 3weeks of the election campaign. The record pre-sentedno evidence that any other employeeslearned of the threat prior to the election.The hearing officer's finding ofno causal con-nection between this threat and the organizingcampaigniscontrary to the recordevidence. Se-crestwas an active union adherent. Only 2 or 3days before he uttered his threat, Secrest heardSutherland express antiunion sentiments. Accordingto Sutherland's testimony, which the hearing offi-cer deemed forthright and reliable, no other dis-pute separated the two men. Sutherland stated thathe felt threatened because he opposed the Unionand Secrest favored it. In my view, these circum-stances require the inference that Secrest threat-ened Sutherland because of the latter'santiunionsentiments.The absence of record evidence that the threatwas disseminated is not dispositive. As I have pre-viously suggested, it is reasonable to infer the egre-gious union threats during the preelection periodwould become known to unit employees.AvisRent-A-Car System,280 NLRB 580 (1986) (Chair-man Dotson dissenting). In any event, the Boardviews third-party conduct cumulatively. Secrest'sthreat, coupled with the assault inflicted by Roachupon Gray, should be deemed to have disturbedthe essential laboratory conditions for the election.Seaward International,275NLRB 940 (1985). Iwould set aside the election based on the Employ-er'sObjection 1.As troubling as my colleagues' analysis of thiscase is their unwillingness to confront the deeperpolicy implications. In adopting the hearing offi-cer's findings, my colleagues turn a blind eye uponRoach's assault and Secrest's egregious threat. Asthe courts have made clear, there is no place forviolence in our system of industrial relations.Asso-ciated Groceries of New England v. NLRB,562 F.2d1333 (1st Cir. 1977);NLRB v. W. C. McQuaide,Inc.,552 F.2d 519 (3d Cir. 1977); andOperating En-gineers Local 542 v. NLRB,328 F.2d 850 (3d Cir.1964), cert. denied 379 U.S. 826 (1964). It is theproper place for the Board to support the standardsof conduct which the courts have articulated.AvisRent-A-Car System,supra, 280 NLRB 580 (Chair-man Dotson, dissenting);NLRB v. A. Duie Pyle,Inc.,730 F.2d 119, 124 (3d Cir. 1984).In light of the above considerations, I find thatthe Petitioner'smisconduct createda general at-mosphere of fear and coercion which rendered afree election impossible. Accordingly, I would sus-tain the Employer's Objections 1 and 2, and set theelection aside. JOHN M.HORN LUMBERCO.595-APPENDIXFINDINGS OF FACT-The Employer's Objection No. 1 alleges that the Peti-tioner, by threatening employees with physical violenceif they did not support the Petitioner, created an atmos-phere of fear and intimidation which prevented a fairelection. In support of this Objection the Employer pre-sented employee Kenneth Sutherland.Sutherland testified that about 3 weeks before the elec-tion he was using a small electric saw in the main workareaof the Employer's facility, approximately 50 feetaway from any other employees. He heard someonebehind him say "There's a m-f-, I'm gonna blow hisbrains out and I'm looking straight at him."Sutherlandturned and saw employee Andrew Secrest standing 15-20 feet away, looking at him. Sutherland stated that hesaid nothing,but watched Secrest, who looked at himfor another half minute before walking away. He testi-fied further that he believed he had been threatened be-cause Secrest, a member of the Petitioner's in-plant com-mittee, supported the Petitioner and he did not.In rebuttal, the Petitioner presented Secrest. Secresthad admitted, in his prehearing affidavit, that it was pos-sible he had made the alleged statement to "someone"but did not remember doing so. At one point in his testi-mony at the hearing Secrest went further, admitting thathe "probably" said "something like that." Almost imme-diately thereafter in his testimony, Secrest, stated that theonly person he could think of whom hehadsaid "some-thing like that" to was employee Ralph Evans.3 As arule, I would attach relatively greater weight to Secrest'stestimony because he no longer has a direct stake in theoutcome of the election.' He did not contradict his owntestimony regarding Sutherland and I am not convincedthat his denial was a deliberate fabrication. Nevertheless,I believe his memory to be, at best, unreliable.Admittedly, Secrest was experiencing a great deal ofpressure during this period of time, both at work and inhis personal life, and his state of mind was such that hecould have made statements he later did not recall. Atthe hearing he testified, for the first time, that he prob-ably made statements similar to those attributed to himby Sutherland and that he could "think of' only one em-ployee to whom he had made a similar statement. Fur-thermore, Secrest testified that on his last day of workhe attempted to ask Sutherland why no one would speakto him.He made thiseffort although admittedly he hadnever spoken to Sutherland before. Secrest did not ex-plainwhy he believed Sutherland would have any in-sight into this matter and his explanation that he hap-pened to question Sutherland merely because Sutherlandpassed by his work station is less than convincing.Sutherland's testimony, on the other hand, was rela-tively forthright and consistent and I conclude that hisrecollection is much more reliable than Secrest's. I fmd,therefore, that Secrest did call Sutherland an obscenenameand threaten him with bodily harm.aAlthough Evans testified, hewasnot questioned as towhether Se-crest made such a statement to him*He voluntarilyquit his employmentwith the Employer prior to thehearingEmployer's Objection No. 2 alleges that the Petitionercreated an atmosphere of fear and intimidation by as-saulting an employee who expressed opposition to thePetitioner. In support of this Objection the Employerpresented two witnesses, employees Ricky L. Messellingand Jerry Gray. The Petitioner presented no witnesses.Messellingtestified that he, Gray and- employee JamesRoach, another member of the Petitioner's in-plant com-mittee, werediscussingthe pros and cons of the Petition-erwhile they were in the employees' restroom 2 or 3weeks before the election. Messelling stated that in thecourse of the conversationGraysaid he was not goingto vote for the Petitioner. Roach flushed and thenslapped at Gray's head, causing Gray to jerk his headback. Roach's open hand struck the bill of Gray's hat,which fell to the floor. Roach told Gray that he had"better vote for the f- union" and Gray replied that hewas goingto vote for the Petitioner. At that point, Mes-sellingleft the restroom.Gray testified that the incident began as he and Mes-selling wereleaningagainst the wall in the restroom talk-ing about the Petitioner. Roach walked into the restroomat the timeGraytoldMesselling if the Petitioner came inthe Employer would not negotiate and there would beno more Christmas parties or bonuses. Roach made anobscene comment about the Employer and "barely hit"Gray's hat, which fell to the top of Gray's eyebrows.Gray picked up his hat, called Roach an asshole and leftthe restroom. According the Gray, Messelling was stillin the restroom at that time.Graystated he believedRoach hit his hat because he was talking against the Peti-tioner.Although both Messelling and Gray appeared willing,at times, to color their testimony in favor of one of theparties,5 on balance I believeMessellingwas the morecredible witness. Gray appeared to be a very impression-able young man who was an extremely nervous witness.More often than Messelling, he exhibited an inability torecall certain events, such as whether he discussed histestimonywith anyone prior to the hearing. Finally,Gray's testimony that Roach, by all accounts a friend ofhis, never discussed the Petitioner with him is essentiallyincredible.It isundisputed and I find, that Roach approachedGray, who was speaking against the Petitioner and hitGray's hat with enough force to cause it to fall from hishead. Further, I am persuaded that Roach told Gray hehad better vote for the f- union.Messelling's assessmentthat Roach appeared to be serious during this incident isalso undisputedandI so find.As previously noted, Secrest's statement to KennethSutherland is the basis for the Employer's Objection No.1.The record is devoid of any evidence that would6Each exhibited a tendency to exaggerate when testifying regardingthe force of Roach's blow Gray testified that Roach "barely hit the top"of his hat (even though it fell from his head)while,according to Messell-ing, the blow could have knocked Gray down. During his testimony con-cerning horseplay in the shop, Messelhng gratuitously characterized thehorseplay which he admitted employees engaged in as "not threatening"or "joking around."Grayappeared to be extremely reluctant to answerany questions concerning his contacts with the Petitioner after the elec-tion. 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDshow a causal connection between this obvious threatand the organizing campaign.To establish such a con-nection the Employer relies solely on the fact that Se-crestwore his committeeman'sbutton during this inci-dent.However,,by all accounts Secrest wore his commit-teeman's `button nearly continuously during the cam-paign,and I believe it would be preposterous to con-clude all of his conversations during this time were unionrelated even those during which the campaign was notmentioned.Secrest,saidnothingabout the Petitioner, orhisor Sutherland'sfeelings concerning the Petitionerduring this incident.Abney testified concerning an inci-dent that, if it had occurred, would have shown a causalconnection between the campaign and Secrest's con-duct.'tSutherland,however,deniedmaking such astatement and I credit him in light of my previous discus-sions concerninghis and Abney's relative credibility.Even Sutherland stated that the fact Secrest wore a com-mitteeman's button did not establish a connection in hismind; rather the connection was established by his andSecrest's feelings about the Petitioner.Even thoughSutherland may have perceived the comment to be unionrelated however, the fact remains there is no evidence tosupport his belief. Futhermore, the threat which oc-curred 3 weeks prior to the election was not rejuvenatedat or near the time of the election, nor was there anyevidence that any other employees learned of this inci-dent prior to the election. For all the reasons set forthabove, I conclude that Employer's Objection No. I iswithout merit.I am left, therefore, to consider the conduct of JamesRoach. The incident involving Roach and Gray is poten-tially the most serious of those found to be related to theorganizing campaign.It is undisputedthat Gray's super-visor learned of the incident,thatMesselling related it totwo other employees and that Roach's remarks couldhavebeenoverheard by a third who was in the restroomat the time.As the threat was made known to at leasti iAbney testified he heard Sutherland tell another person that Suther-land would knock any m-f-'s head off who tried to keep him (Suther-land) from going across a picket line.four or possibly five bargaining unit employees includingGrayand Messelling it was not isolated.i 2There is noevidence that the threat was rejuvenated at or near thetime of the election. Since Roach did not specify exactlywhat would happen to Gray if Gray did not vote for thePetitioner,I am unable to evaluate his statement in lightof two otherWestwoodcriteria, i.e.,whether Roach wascapable of carrying out his threat and whether other em-ployees acted in fear of that capability. Rather, L believeImust examine the nature of this general "or else" typeof threat in the context of its surroundings. Messellingvery reluctantly admitted that normally there is roughlanguage usedin the shop, that he and another employeethrow sawdust at each other and hit each other on theshoulder, and that other employees had been pushed orslapped during horseplay. Gray testified, without contra-diction, that he and his supervisor pour sawdust on eachother and that he has called his supervisor an asshole.Sutherland testified that he has heard name-calling in theshop and has seen employees throw water on one an-other.Under these circumstances, after comparingRoach's statement to the not uncommon occurrences inthisplant, I am unable to conclude that it was of such anaggravated nature that,standing alone,itcreated a gener-al atmosphere of fear and reprisal which rendered a freeelection impossible.Rather, the record shows that ac-tions very similar to Roach's, including physical contact,are so acceptable in this plant that at least one supervisorjoins in. Therefore, I conclude it is highly unlikely thatRoach's conduct coerced prospective voters to case theirballots in a particular manner.1a In reaching this conclu-sion,I have specifically not relied upon the assertions ofGray and Messelling that they were not threatened. 14For all the reasons stated above, I conclude that Em-ployer's Objection No. 2 is without merit.12Recently, inThe Marmon Group, Inc., A Division of Long AirdaxCompany,275 NLRB 652 (1985), the Board held that in a unit of 115 em-ployees, threats to five individualswhich weredisseminated to "several"others were not isolated.18Great AtlanticTea Co., 177 NLRB 942 (1969).14 SeeThe Coco-Cola/Dc Pepper Bottling Company of Memphis,273NLRB 444 (1984).